Citation Nr: 1141881	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus with peripheral neuropathy, hypertension and cataracts, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for diabetes mellitus with peripheral neuropathy, hypertension, and cataracts, because it is the result of exposure to herbicides during his service near the Demilitarized Zone (DMZ) in Korea in 1970.  Specifically, in a November 2010 statement, the Veteran indicated that during his service in Korea, he was with the 2nd Battalion, 71st Artillery.  His duty assignment was on a hill near the village of Kimpo Uhp, which was at the base of a mountain that was within two or three miles of the DMZ.

The Veteran's service personnel records show that he served in Korea from February 6, 1970 to October 30, 1970.  The RO denied the Veteran's claim on the basis that he did not serve in the DMZ in Korea during the period from April 1968 to July 1969 with any of the divisions found to have been exposed to herbicides in Korea near the DMZ during that time.

Effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph (iv) to 38 C.F.R. § 3.307(a)(6) that reads as follows: 

  (iv)  A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 

38 C.F.R. § 3.307(a)(6)(iv); see also 38 C.F.R. § 3.814(c)(2).  

A list of units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) can be found in the M21-1MR manual at part IV, subpart ii, chapter 2, section C, paragraph.10.  The 2nd Battalion, 71st Artillery is not listed, and the February 2011 supplemental statement of the case notes this fact.

VA's Adjudication Manual (M21-1MR), however, requires additional development actions when a veteran was not assigned to one of the enumerated units, but alleges service along the DMZ between April 1, 1968, and August 31, 1971.  These actions may include submitting a request to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of the location of a veteran's unit.  See M21-1MR, Pt. IV, Subpart ii, Chapter 2, Section C, 10.  

As such, and in accordance with the Veteran's representative's request found in the October 2011 informal hearing presentation, the claim must be remanded in order to determine whether the Veteran's unit was stationed at or near the DMZ during his service in Korea from February 6, 1970, to October 30, 1970.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should comply with the evidentiary development procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10, for purposes of attempting to verify the Veteran's alleged exposure to Agent Orange during his service in Korea with the 2nd Battalion, 71st Artillery, from February 6, 1970 to October 30, 1970.  If it is not possible to make such a determination, the RO/AMC should so state and give reasons for why such information cannot be obtained. 

2.  After completing any additional development deemed necessary as a consequence of the action taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

